Case: 1:19-cv-01710-JDG Doc #: 89 Filed: 01/06/21 1 of 4. PageID #: 580




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MELVIN MARINKOVIC,                                  )       CASE NO: 1:19CV1710
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )       MAGISTRATE JUDGE
                                                    )       JONATHAN D. GREENBERG
CANDICE HAZELWOOD,                                  )
                                                    )       MEMORANDUM OPINION &
               Defendant.                           )       ORDER (Doc. Nos. 74, 75)
                                                    )



        This matter is before the Court on consent of the parties pursuant to 28 U.S.C. § 636(c) and

Local Rule 73.1. Currently pending is Plaintiff Melvin Marinkovic’s Motion to Clarify Findings

of Fact in Recent Denial Order and to Renew Request for E-filing Access, as amended. (Doc. Nos.

74, 74.) Defendant has filed a response. (Doc. No. 76.)

       For the following reasons, Plaintiff Marinkovic’s Motion for E-filing Access is DENIED and

the Court’s Findings of fact are clarified herein. (Doc. Nos. 74, 75.)

                                            I. Analysis

       In an Order dated October 23, 2020, the Court explained that it is the preferred policy of this

District to typically limit electronic filing access to registered attorneys. (Doc. No. 64.) See

Electronic Filing Policies and Procedures Manual (December 1, 2018). See also Johnson v. Working
Case: 1:19-cv-01710-JDG Doc #: 89 Filed: 01/06/21 2 of 4. PageID #: 581




America, Inc., No. 1:12CV1505, 2012 WL 5948639, *5 (N.D. Ohio Nov. 1, 2012), report and

recommendation adopted, 2012 WL 5947607 (N.D. Ohio Nov. 28, 2012). Indeed, Local Rule 5.1(c)

provides, in relevant part, as follows:

         . . . typically only registered attorneys, as Officers of the Court, will be
        permitted to file electronically. The Judicial Officer may, at his or her
        discretion, grant a pro se litigant who demonstrates a willingness and
        capability to file documents electronically permission to register to do so.

LR 5.1(c)(emphasis added).

        Here, as set forth in the October 23, 2020 Order, Plaintiff has not demonstrated “a willingness

and capability to file documents electronically.” For all the reasons set forth in that prior order,

Plaintiff has not shown he is aware of or able to abide by all Court rules, orders, policies, and

procedures pertaining to the use of the Court’s electronic filing system. Further, for the reasons set

forth below, the Court has doubts about his capability to utilize the system effectively. Therefore

his request for electronic filing access is DENIED.

        Plaintiff asserts that he still lacks viewing access to the docket in this case, and therefore

argues he is unable to identify the documents corresponding to “number references” in the Court’s

prior orders. (Doc. No. 75 at 2.) He disputes the Court’s assurance that he is able to receive viewing

access to the docket on request and asserts that the Court is “playing hide-and-seek with the record.”

(Id. at 6.)

        The Court reiterates that it is not its role to direct the parties’ legal research. (Doc. No. 70

at n.12.) Resources for pro se plaintiffs are available on the United States District Court, Northern




                                                   2
Case: 1:19-cv-01710-JDG Doc #: 89 Filed: 01/06/21 3 of 4. PageID #: 582




District of Ohio website.1 This includes an application for a “read only” account on CM/ECF,2

which allows litigants to view receive notifications, view electronic docket sheets and documents.3

Plaintiff should raise his concerns regarding fees directly with PACER, however it is the Court’s

understanding that parties in a case (including pro se litigants) and attorneys of record receive one

free electronic copy, via the notice of electronic filing or notice of docket activity, of all documents

filed electronically.4 No judicial permission is required to receive this access. Further questions

regarding this process are properly directed to the Clerk’s office or the PACER Service Center, not

the Court.

       In his motion, Plaintiff also makes reference to discovery disputes. (Doc. No. 75 at 3.)



        1
          Available at https://www.ohnd.uscourts.gov/pro-se-information (last visited Jan. 6,
        2021).
        2
          Plaintiff noted that he was confused by the Court’s use of the term “PACER” in its
        prior order. Therefore, the following clarification, found in the Handbook for Pro Se
        Litigants on the District Court’s website, is provided:

        CM/ECF (Case Management/Electronic Case Files) is the name of [the Court’s]
        electronic system. Members of the public can gain access to this system using a system
        called PACER (Public Access to Court Electronic Records). You can contact your
        District Court Clerk’s office to obtain information about how to use PACER to access
        documents filed by others (including orders of the judge), print, and download
        documents.

        https://www.ohnd.uscourts.gov/sites/ohnd/files/ProSeGuide.pdf (last visited Jan. 6,
        2021.)
        3
          That application is available at
        https://www.ohnd.uscourts.gov/sites/ohnd/files/Application%20-%20Pro%20Se%20Efile
        %20or%20Read%20Only.pdf (last visited 1/6/21).
        4
          This information is found at United States Courts Electronic Public Access Fee
        Schedule,
        https://www.uscourts.gov/services-forms/fees/electronic-public-access-fee-schedule (last
        visited Jan 6, 2021).

                                                   3
Case: 1:19-cv-01710-JDG Doc #: 89 Filed: 01/06/21 4 of 4. PageID #: 583




Defendant filed an objection to his characterization of the status of discovery at the time of his

motion. (Doc. No. 76.) These issues were raised in the context of Defendant’s motion for attorney’s

fees and potential future sanctions. Both issues were resolved by a December 23, 2020 order of this

Court. (Doc. No. 83.) Therefore, the portions of Plaintiff’s motion are DISMISSED as MOOT.

                                         II. Conclusion

       Accordingly and for all the reasons set forth above, Defendant’s Motion for Electronic Filing

Access, as amended, is DENIED. Those portions of Plaintiff’s Motion relating to Defendant’s

motion for attorney’s fees and potential future sanctions are DISMISSED as MOOT. (Doc. No. 74,

75.)

       IT IS SO ORDERED.



Date: January 6, 2021                                         s/Jonathan D. Greenberg
                                                             Jonathan D. Greenberg
                                                             U.S. Magistrate Judge




                                                 4
